In a habeas corpus proceeding, the appeal is from a judgment of the Supreme Court, Westchester County, dated November 9. 1972, which restored relator to parole under the conditions existing at the time of her original release. Judgment affirmed, without costs and without prejudice to the right of the Parole Board to commence a new parole revocation proceeding if so advised (Matter of Arthurs v. Regan, 41 A D 2d 214). Shapiro, Acting P. J., Cohalan, Brennan, Benjamin and Munder, JJ., concur. [71 Misc 2d 921.]